Case 1:19-cv-00434-CFC-CJB Document 201 Filed 07/07/20 Page 1 of 2 PageID #: 10025




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN )
 BIOTECH, INC.                 )
                               )                   C. A. No.: 19-434-CFC
           Plaintiffs,         )
                               )
                   v.          )
                               )
 ALVOGEN PINE BROOK LLC and    )
 NATCO PHARMA LTD.,            )
                               )
           Defendants.         )
                            NOTICE OF SUBPOENAS

        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of

  Civil Procedure, the subpoenas attached hereto as Exhibits A – E, will be served on

  Ranjana Advani, Ahmed Hamdy, Daniel A. Pollyea, David Loury, and Gwen Fyfe,

  respectively.
Case 1:19-cv-00434-CFC-CJB Document 201 Filed 07/07/20 Page 2 of 2 PageID #: 10026




                                  YOUNG CONAWAY STARGATT & TAYLOR,
                                  LLP

                                     /s/ James L. Higgins
                                  ____________________________________________
  PROSKAUER ROSE LLP              Melanie K. Sharp (No. 2501)
  Siegmund Y. Gutman              James L. Higgins (No. 5021)
  David M. Hanna                  Steven W. Lee (No. 6676)
  Michelle M. Ovanesian*          1000 North King Street
  Christopher D. Lynch            Wilmington, DE 19801
  2029 Century Park East, Suite   (302) 571-6600
  2400                            msharp@ycst.com
  Los Angeles, CA 90067-3010      jhiggins@ycst.com
  (310) 557-2900                  slee@ycst.com

  Kimberly Q. Li
  One International Place         Attorneys for Alvogen Pine Brook LLC and Natco
  Boston, MA 02110-2600           Pharma Ltd.
  (617) 526-9600

  *Admitted to Practice in
  Delaware Only

  Dated: July 7, 2020
